Citation Nr: 1534683	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  05-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected bipolar disorder and anxiety disorder.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 (TDIU) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in December 2006, April 2008, and June 2009, at which times it was remanded for further development and adjudication.

The case was again before the Board in May 2010 wherein the Board denied the entitlement to a TDIU.  The Veteran appealed the Board's May 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2010, her representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month granting the Joint Motion, and returned the case to the Board.  The Board again remanded the case in May 2011, January 2013, May 2014, and October 2014 for further development and adjudication.

Although the Veteran did not express disagreement with the 50 percent initial rating assigned in an August 2009 rating decision which granted service connection for bipolar disorder and anxiety disorder, additional medical evidence was received within one year of the determination which was purported to establish that her service-connected psychiatric disability warranted a disability rating greater than 50 percent.  Consistent with its previous remands, the Board finds that this additional evidence is new and material so as to warrant reconsideration of the initial rating assigned in the August 2009 rating decision.  38 C.F.R. § 3.156(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  With resolution of the doubt in favor of the Veteran, her bipolar disorder and anxiety disorder have been manifested by total occupational and social impairment. 

2.  Competent evidence reflects that it is at least as likely as not that the Veteran's service-connected disability prevents her from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 100 percent for bipolar disorder and anxiety disorder are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9432 (2014).  

2.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, given the favorable disposition of the actions herein, which are not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA with regard to the claims of entitlement to an increased rating as well as entitlement to a TDIU.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service-connected bipolar disorder and anxiety disorder have been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Codes 9499-9432.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.

Under this code, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Here, in January 2002, R. H. Rifkin, M.D., one of the Veteran's treating physicians, indicated that the Veteran's psychiatric disability rendered her totally and permanently disabled since May 1999.  In October 2001, Dr. Rifkin also noted that the Veteran's severe mood swings, inability to concentrate, and significant anxiety and agitation impacted her ability to perform basic tasks and make decisions required for daily living.  In an October 2002 correspondence, A. K. Friskel, M.D., one of the Veteran's treating physicians, indicated that the Veteran was "essentially totally disabled."  Additionally, in July 2003, R. P. Wilbois, M.D., the Veteran's treating gynecologist, indicated that the Veteran had a number of psychiatric problems that led to a number of problems that made it difficult for the Veteran to cope.  In a September 2003 VA examination report, the examiner indicated that the Veteran's occupational and social functioning was "significantly impacted" by her psychiatric symptomatology.  

An April 2007 VA examination report shows that the examiner noted that the Veteran's psychiatric symptomatology appeared to be "at least partial contributors to significant problems with . . . difficulty obtaining or maintaining employment."  In an October 2008 letter, a private examiner opined that the Veteran was "100% disabled."

In a November 2009 VA examination report, the examiner opined that "[t]here is no evidence to suggest that the Veteran's psychiatric symptoms impair her ability to maintain gainful employment."  In reaching this conclusion, the examiner noted that:

The Veteran reports that she is unable to work.  She identified concentration difficulties, fatigue, and anergia as the reasons she is unable to work.  However, these complaints do not appear to be related to her psychiatric difficulties (Bipolar disorder and Anxiety disorder).  It is this examiner's opinion that this Veteran is overly medicating herself and has a longstanding and pervasive mood disturbance, which, if appropriately treated, she would be able to maintain gainful employment.  If she is not able to work for physical reasons, that is a separate issue.

With respect to the November 2009 VA examination, the December 2010 Joint Motion and the Board's May 2011 remand found that in diagnosing a mood disorder, it was not clear whether the examiner was attributing the mood disorder to the appellant's service-connected disability or to some other non-service-connected disorder, or to the medications she took to treat her psychiatric symptoms.  As the rationale for the examiner's opinion is ambiguous, the November 2009 VA examination was determined to be inadequate.

Pursuant to the Board's May 2011 remand instructions, the Veteran was afforded a VA mental disorders examination in May 2012.  The VA examiner acknowledged the Veteran's belief that her psychiatric symptoms prevented her from obtaining or maintaining employment; however, the examiner opined that these symptoms were less likely than not to prevent the Veteran from obtaining and maintaining employment.  Although the examiner conceded that these symptoms would certainly make it more difficult for the Veteran to function in a work setting due to an overall reduced rate of productivity and reliability, the Veteran's diagnoses would not preclude successful employment with the appropriate accommodations and when placed in an appropriate environment.  Specifically, the examiner noted that the Veteran's knowledge of computers and the Internet could allow her to work from home and avoid the social work environment, though she could also find employment in other capacities not related to computers where there would be minimal social interaction and a low-stress environment.  The examiner also indicated that part-time employment would allow the Veteran the freedom to work for limited periods of time during the day.  The examiner emphasized that the Veteran was also experiencing increased stress unrelated to her service-connected diagnoses that contributed to her depressed mood (i.e., her mother's declining health and her spouse's recent layoff and pending legal charges).  Although the Veteran indicated that she experienced significant stress adapting to stressful situations, her social avoidance prevented the examiner from accurately determining whether she was incapable of handling stressful interactions.  Based on what was known about individuals living with bipolar disorder, the examiner concluded that it was at least as likely as not that the Veteran could successfully live with her diagnoses and optimally function in a work environment, particularly since reporting satisfaction with her current medication regimen.  

However, after reviewing the claims file, the VA examiner issued an addendum opinion.  First, the examiner indicated that the Veteran's previous diagnoses of bipolar disorder and anxiety disorder would be modified to include a diagnosis of personality disorder with traits of avoidant and dependent personality disorders.  Significantly, the examiner opined that, "While Bipolar Disorder and Anxiety Disorder NOS create a reduced reliability and productivity in her day to day functioning, the comorbid presentation of personality disorder, Bipolar Disorder, and Anxiety Disorder causes severe functional impairment and negatively affects her thoughts, judgment, and reasoning, occupational, and social functioning." (Emphasis added).  The examiner also noted that the Veteran's likelihood of obtaining and maintaining employment due to the comorbid effects of her multiple diagnoses was "questionable."  However, the examiner concluded that, "When assessing for the occupational impairments secondary to her Axis I diagnoses, the original opinion stands; that is, [the Veteran] may experience some reduced productivity and reliability within the job force, but these diagnoses do not impede her from obtaining or maintaining employment."  (Emphasis added).  As such, in January 2013, the Board remanded for another VA opinion.  

In medical records dated in March 2011, July 2011 and March 2014, the Veteran's private psychologist, J. Mangold, Ph.D., suggested that current manifestations of the Veteran's service-connected bipolar disorder and anxiety disorder warranted a rating higher than 50 percent.  Specifically, Dr. Mangold opined that the Veteran had very significant limitations of functioning in judgment, thinking, and mood, due to such symptoms as near-continuous depression affecting her ability to function independently, appropriately and effectively; impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances and an inability to establish and maintain an enduring and effective relationship, all resulting in an inability to secure and follow a substantially gainful occupation since January 2003.  Dr. Mangold reviewed the Veteran's claims file and provided a rationale for the opinion; however, he did not specifically indicate whether the Veteran's limitations in functioning were solely due to her service-connected bipolar disorder and anxiety.  In his March 2014 opinion letter, Dr. Mangold stated that it would be impossible to separate any impairment resulting from nonservice-connected psychiatric disorder from the Veteran's service-connected psychiatric disabilities.  

Pursuant the Board's January 2013 Remand, a VA medical opinion was obtained in March 2013.  The VA examiner emphasized that the Veteran's diagnoses of mood disorder, not otherwise specified, and personality disorder, not otherwise specified, were clearly not related to her military service.  The examiner then opined that the Veteran's occupational functioning was likely to be mild to moderate in nature which was suggestive that she would be able to maintain some type of gainful employment.  

However, in its May 2014 Remand, the Board found the March 2013 VA opinion to be inadequate because the examiner did not differentiate between the Veteran's psychiatric symptomology attributable to her nonservice-connected personality disorder and the service-connected bipolar disorder and anxiety disorder, or address if it was even possible to do so.  Given the conflicting evidence of record, and the deficiencies in the March 2013 VA examination report, the Board remanded the matter for a supplemental VA medical opinion.  

Pursuant to the Board's May 2014 Remand instructions, the Veteran was provided with another VA mental disorders examination in June 2014.  The VA examiner concluded that he could not rely solely on the Veteran's verbal report regarding her ability to follow or maintain a substantially gainful occupation, as he did not find the Veteran to be credible or consistent in reporting her symptoms.  The VA examiner noted that historical data over the past year included acknowledgement that the Veteran was visiting her mother daily and, in her own report, was acting as her mother's caregiver, behaviors that would suggest she was capable of carrying out routine and meaningful tasks.  Beyond that, the examiner concluded that any opinion regarding her ability to follow or maintain a substantially gainful occupation would require an unreasonable degree of speculation; and as such, no opinion was given.

In correspondence dated in July 2014, Dr. Mangold asserted that the June 2014 VA mental disorders examination was inadequate, emphasizing that the VA examiner failed to summarize the evidence of record favorable to the Veteran's claim (including Dr. Mangold's previous independent medical opinion and his two addenda), and that the VA examiner rendered no opinion at all as to her ability to work.  Dr. Mangold reaffirmed his findings that the Veteran exhibited very significant limitations of functioning in judgment, thinking, and mood, due to such symptoms as near-continuous depression affecting her ability to function independently, appropriately and effectively; impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances (including work or a work-like setting) and an inability to establish and maintain an enduring and effective relationship, all resulting in an inability to secure and follow a substantially gainful occupation, since January 2003.

In correspondence also dated in July 2014, the Veteran's attorney argued that the June 2014 VA examination report was inadequate because the examiner exhibited an "unacceptable level of hostility" toward the Veteran.  

In its October 2014 Remand, the Board found that, in determining that an opinion could not be rendered without resorting to speculation, the June 2014 VA examiner merely indicated that the Veteran's own subjective reporting of symptomatology was not credible or consistent, without explaining why objective symptomatology observed by the examiner himself or documented in the reports and opinions provided by other medical professionals could not be used to formulate the requested opinion.  As such, the matter was remanded again to obtain a more thorough VA medical opinion.

Pursuant to the Board's October 2014 Remand instructions, the Veteran was provided with another VA mental disorders examination in January 2015, this time by the same examiner who performed the March 2013 examination which was found to be inadequate.  The examiner concluded that the Veteran did not have a diagnosis of bipolar disorder.  However, the examiner came to this conclusion based on a review pf the previous VA examinations, to include her own March 2013 which was found to be inadequate by the Board.  Specifically, the examiner indicated that, based on the March 2013 examination, the Veteran's diagnosis of mood disorder, not otherwise specified (to replace the diagnosis of bipolar disorder), was described as not related to service, nor was it aggravated by service.  The examiner indicated that, as per the Veteran's description, these symptoms and mental health treatment were present prior to service.  The examiner continued that the Veteran's diagnosis of personality disorder, not otherwise specified, with dependent features, was also noted as not related to her military service, by definition.  The examiner explained that the July 2014 VA examination was consistent with previous VA examination documentation that the Veteran's mood symptoms were both anxiety based and characterological in nature and were existent prior to enlistment.

The examiner opined that although the Veteran was experiencing significant impairment to her functioning, both occupational and interpersonal, her impairment was not specifically and solely related to her anxiety symptoms.  Rather, the examiner indicated that there was a significant characterological component to her impairment, as has been described in several previous VA examination reports.  Curiously, the examiner went on to pontificate that it was her opinion, as well as the opinion of other previous VA examiners, that the Veteran's longstanding personality style made it difficult for her to understand how the conclusions of the examiners and VA process could be so different from her own.  The examiner also indicated that it also more likely than not heightened the presentation of the Veteran's mood symptoms, limited her ability to tolerate/cope with symptoms of anxiety and depression, and contributed to her longstanding interpersonal and "perceived" occupational dysfunction.   As such, the VA examiner concluded that the diagnosis of unspecified anxiety disorder from July 2014 VA examination was continued, although the diagnosis of opioid use disorder was not continued; a formal personality disorder diagnosis was also not provided, although the examiner indicated that "character traits are likely present."

In correspondence dated in February 2015, the Veteran's attorney again argued that the January 2015 VA examination was inadequate because the examiner inappropriately relied on the findings of past VA examination reports (which were determined by the Board to be inadequate) for her opinion, and because she inappropriately included personal information that was not at all relevant to the Veteran's claim and therefore should not have been included in the examination report.  

All the pertinent evidence has been discussed above.  As it has done before in its numerous prior remands, the Board notes that the record contains conflicting evidence as to whether the Veteran's service-connected psychiatric symptomatology warrants a higher schedular rating, as well as whether she was unable to secure or follow a substantially gainful occupation due to her service-connected bipolar disorder and anxiety disorder alone.  Medical records from Dr. Mangold and other private physicians have suggested that current manifestations of the Veteran's service-connected bipolar disorder and anxiety disorder warranted a rating of 100 percent.  Specifically, Dr. Mangold has consistently opined that the Veteran has severe limitations of functioning due to near-continuous depression affecting her ability to function independently, appropriately and efficiently; impaired impulse control; spatial disorientation; difficulty in adapting to stressful circumstances and inability to establish and maintain an enduring and effective relationship, which made her unable to secure and follow a substantially gainful occupation.

Meanwhile, VA examiners have maintained that the Veteran's diagnoses of mood disorder, not otherwise specified, and personality disorder, not otherwise specified, were clearly not related to her military service, and that her occupational functioning due to the remaining psychiatric symptoms was likely to be only mild to moderate in nature.

VA regulations provide that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the favorable evidence is at least in relative equipoise.  The Board finds that further remands to obtain additional VA opinions would constitute unnecessary delay and a waste of VA's finite resources, especially in light of the numerous remands that have already taken place over the past decade.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  As such, the Board finds that, affording the benefit of the doubt to the Veteran, a 100 percent evaluation for her service-connected bipolar disorder and anxiety disorder is appropriate.  

With respect to her claim for entitlement to a TDIU, the Veteran also contends that service connected disabilities prevent her from engaging in substantially gainful employment.  Her only service-connected disability is bipolar disorder and anxiety disorder.  A discussed above, the Board finds that, affording the benefit of the doubt to the Veteran, a 100 percent evaluation for her service-connected bipolar disorder and anxiety disorder is appropriate.  

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Assignment of TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  VA must determine whether the veteran is capable of performing the physical and mental tasks required of employment, not whether the veteran can find employment.  Id.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of finding one 60 percent disability, disabilities resulting from common etiology or a single accident will be combined.  38 C.F.R. § 4.16(a) (2014).

The Board has herein granted entitlement to a 100 percent evaluation for bipolar disorder and anxiety disorder.  To this end, the Board recognizes that the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.

All the pertinent evidence has been discussed above.  Dr. Mangold opined that the Veteran has severe limitations of functioning due to near-continuous depression affecting her ability to function independently, appropriately and efficiently; impaired impulse control; spatial disorientation; difficulty in adapting to stressful circumstances and inability to establish and maintain an enduring and effective relationship, which made her unable to secure and follow a substantially gainful occupation.  Dr. Rifkin opined that the Veteran's psychiatric disability rendered her totally and permanently disabled since May 1999.  Dr. Friskel opined that the Veteran was "essentially totally disabled."   Although the Board acknowledges that the Veteran is also afflicted with significant non-service-connected disabilities, the evidence for entitlement to TDIU based on her service-connected psychiatric symptomatology alone is at least in relative equipoise.

VA regulations provide that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the favorable evidence is at least in relative equipoise.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the medical evidence supports an award of TDIU.  38 U.S.C.A. § 5107(b).

ORDER

An initial disability rating of 100 percent is granted for service-connected bipolar disorder and anxiety disorder.

Entitlement to a TDIU is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


